DETAILED ACTION
The action is responsive to the amendment filed on 12/21/2020. Claims 1-30 are pending in the case. Claims 1, 10, 18, 25, 30 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael P. Hayek (Reg. No. 72928) on 03/31/2021.

The application has been amended as follows: 

1.	(Currently amended) A system for data sharing between a first user and a second user, the system comprising:
a memory; and
a processor, the processor configured to execute instructions stored in the memory to:
receive a scan code from a first device of the first user;
verify, prior to storing the scan code as a stored scan code, that the first user is associated with the scan code;
store the scan code in a permanent storage as a the stored scan code;
associate the stored scan code with a first profile of the first user, the first profile comprising user data;

identify, for the first user, the second user as a potential contact;
send, to the first user, a first request to share the user data of the first user with the second user; and
receive, from the first user, a response to the first request to share the user data of the first user with the second user.

2.	(Original) The system of claim 1, wherein the response to the first request comprises a rejection by the first user to establish the second user as a contact.

3.	(Original) The system of claim 1, wherein the response to the first request comprises an acceptance, by the first user, to establish the second user as a contact of the first user.

4.	(Canceled).

5.	(Original) The system of claim 4, wherein to verify that the first user is associated with the scan code comprises to:
match a first subset of information of the scan code with a subset of the first profile.

6.	(Previously presented) The system of claim 4, wherein to verify that the first user is associated with the scan code comprises to:
identify contact information for the first user;
send a verification request to the first user; and
verify that the first user is associated with the scan code based on whether a verification response matching the verification request is received from the first user.


identify a verification service associated with an event;
send a verification request to the verification service using at least a subset of the first profile; and
verify that the first user is associated with the scan code based on a verification response received from the verification service.

8.	(Original) The system of claim 1, wherein the instructions further comprise instructions to:
receive a second request from the first user to identify contacts of the first user established using the scan code; and
provide a list of the contacts of the first user established using the scan code.

9.	(Original) The system of claim 1,
wherein to receive the scan code from the first device of the first user comprises to:
receive an expiration date associated with the scan code; and
the instructions further comprising instructions to:
automatically disassociate the stored scan code from the first profile of the first user on or after the expiration date.

10-17.	(Canceled). 

18.	(Currently amended) A method for data sharing between a first user and a second user, the method comprising:
receiving a scan code from a first device of the first user;
verifying that the first user is associated with the scan code;
responsive to the verifying, storing the scan code in a permanent storage as a stored scan code;
associating the stored scan code with a first profile of the first user, the first profile comprising user data;

identifying, for the first user, the second user as a potential contact;
sending, to the first user, a first request to share the user data of the first user with the second user;
receiving, from the first user, a response to the first request to share the user data of the first user with the second user; and
establishing the second user as a contact of the first user.

19.	(Canceled).

20.	(Original) The method of claim 19, wherein verifying that the first user is associated with the scan code comprising:
matching a first subset of information of the scan code with a subset of the first profile.

21.	(Original) The method of claim 19, wherein verifying that the first user is associated with the scan code comprising:
identifying contact information for the first user;
sending a verification request to the first user; and
verifying that the first user is associated with the scan code based on whether a verification response matching the verification request is received from the first user.

22.	(Original) The method of claim 19, wherein verifying that the first user is associated with the scan code comprising:
identifying a verification service associated with an event;
sending a verification request to the verification service using at least a subset of the first profile; and


23.	(Original) The method of claim 18, further comprising:
receiving a second request from the first user to identify contacts of the first user established using the scan code; and
providing a list of the contacts of the first user established using the scan code.

24.	(Original) The method of claim 18,
wherein receiving the scan code from the first device of the first user comprising:
receiving an expiration date associated with the scan code; and
the method further comprising:
automatically disassociating the stored scan code from the first profile of the first user on or after the expiration date.

25-29.	(Canceled). 

30.	(Currently amended) A system for data sharing between a first user and a second user, the system comprising:
a memory; and
a processor, the processor configured to execute instructions stored in the memory to:
receive a scan code from a first device of the first user;
verify that the first user is associated with the scan code;
responsive to the verifying that the first user is associated with the scan code, store the scan code in a permanent storage as a stored scan code;
associate the stored scan code with a first profile of the first user, the first profile comprising user data;

in response to determining that a profile of the first user is public, enable the second user to access the profile of the first user; and
in response to determining that the profile of the first user is not public, execute instructions to:
send, to the first user, a first request to share the user data of the first user with the second user; and
receive, from the first user, a response to the first request to share the user data of the first user with the second user.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lee et al. (US Patent Pub. No. 20060065733 A1) discloses receiving a scan code from a device of a user, storing a scan code, associating the stored scan code with a profile of the user, scanning the scan code with a second device, and sharing the profile of the user with the second device (Lee Figures 23-27).
Saywa et al. (US 20130284804 A1) discloses associating a QR scan code with a user profile by inputting an ID passcode into a website and inputting his/her contact details.
Alexander et al. (US Patent Pub. No. 20140181009 A1) discloses scanning a QR code in order to obtain and save contact data associated with the QR code.
Denny (US Patent Pub. No. 20130186954 A1) discloses scanning a QR code in order to obtain and save a user profile associated with the QR code where specific parts of the user profile can be associated with the QR code.
Ranmani et al. (US Patent Pub. No 20140066044 A1) discloses notifying a user before sharing his/her contact details with a second user where the user has the option of accepting or denying the sharing request.

Yach (US Patent Pub. No 20120168497 A1) discloses scanning a QR to share and display contact information associated with the QR code with an authentication mechanism.
However the features of verifying that a first user is associated with a scan code and in response to the verifying storing the scan code in storage when taken in the context of the claims as a whole, were not found in the prior art teachings.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/DANIEL SAMWEL/Primary Examiner, Art Unit 2171